EXHIBIT 10.3
CONSENT
     We, the undersigned, hereby do consent to the adoption of the amendments to
the “Benefit Plans” as defined in and as described in the attached resolutions
to Amend Benefit Plans to Comply With Emergency Economic Stabilization Act
adopted as of October 31, 2008, by the Executive Compensation Committee of the
Board of Directors, as and to the extent, and for the period, required by the
provisions of Section 111 of the Emergency Economic Stabilization Act of 2008
(“EESA”) applicable to participants in the Capital Purchase Program under EESA
and the regulation issued by the Department of the Treasury as published in the
Federal Register on October 20, 2008.
Agreed to and acknowledged as of the                      day of
                    , 2008:

         
 
 
 
   

 



--------------------------------------------------------------------------------



 



RECITALS
     WHEREAS, CVB FINANCIAL CORP. (the “Company”) has entered or will enter into
a Letter Agreement, incorporating within a Securities Purchase Agreement, with
the United States Department of Treasury (the “Agreement”) as part of the
Capital Purchase Program under the Emergency Economic Stabilization Act of 2008,
as amended from time to time (“EESA”);
     WHEREAS, pursuant to Section 1.2(d)(iv) of the Agreement, the Company is
required to amend its “Benefit Plans” with respect to its “Senior Executive
Officers” (as such terms are defined in the Agreement) to the extent necessary
to comply with Section 111 of EESA; and
     WHEREAS, the applicable “Benefit Plans” are the plans in which any Senior
Executive Officer participates, or is eligible to participate, and the
agreements to which any Senior Executive Officer is a party, that either:
(i) provide for incentive or bonus compensation based on the achievement of
performance goals tied to or affected by the Company’s financial results
(“Financial Performance Plans”) or (ii) provide for payments or benefits upon an
“applicable severance from employment” within the meaning of EESA (“Involuntary
Separation Pay Arrangements”).
RESOLUTIONS
     RESOLVED, that each Financial Performance Plan and Involuntary Separation
Pay Arrangement is hereby amended effective as of the date of entry into the
Agreement as follows:
     1. Compliance With Section 111 of EESA. Each Financial Performance Plan and
Involuntary Separation Pay Arrangement is hereby amended by adding the following
provision as a final section to such arrangement:
     “Compliance With Section 111 of EESA. Solely to the extent, and for the
period, required by the provisions of Section 111 of the Emergency Economic
Stabilization Act of 2008 (“EESA”) applicable to participants in the Capital
Purchase Program under EESA and the regulation issued by the Department of the
Treasury as published in the Federal Register on October 20, 2008: (a) each
“Senior Executive Officer” within the meaning of Section 111 of EESA and the
regulation issued by the Department of the Treasury as published in the Federal
Register on October 20, 2008 who participates in this plan or is a party to this
agreement shall be ineligible to receive compensation hereunder to the extent
that the Executive Compensation Committee of the Board of Directors of the
Company determines this plan or agreement includes incentives for the Senior
Executive Officer to take unnecessary and excessive risks that threaten the
value of the financial institution; (b) each Senior Executive Officer who
participates in this plan or is a party to this agreement shall be required to
forfeit any bonus or incentive compensation paid to the Senior Executive Officer
hereunder during the period that the Department of the Treasury holds a debt or
equity position in the Company based on statements of earnings, gains, or other
criteria that are later

 



--------------------------------------------------------------------------------



 



proven to be materially inaccurate; and (c) the Company shall be prohibited from
making to each Senior Executive Officer who participates in this plan or is a
party to this agreement, and each such Senior Executive Officer shall be
ineligible to receive hereunder, any “golden parachute payment” in connection
with the Senior Executive Officer’s “applicable severance from employment,” in
each case, within the meaning of Section 111 of EESA and the regulation issued
by the Department of the Treasury as published in the Federal Register on
October 20, 2008.”
     2. Continuation of Affected Plans. Except as expressly or by necessary
implication amended hereby, each Financial Performance Plan and Involuntary
Separation Pay Arrangement shall continue in full force and effect.

 